PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/452,107
Filing Date: 7 Mar 2017
Appellant(s): PEARSE et al.



__________________
Jonathan Miller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.

(2) Response to Argument
Appellant asserts Lackenby fails to disclose “at least one expansion joint provided between the at least one exterior tube and the portion of the at least one interior tube, wherein the at least one expansion joint is configured to allow lateral expansion and contraction of the exterior tube and the interior tube while maintaining a predetermined pressure within the exterior and the interior tubes,” as recited in claim 1.  On pages 12-15 of the brief, Appellant argues Lackenby is not an expansion joint.  Examiner disagrees.  The annotated figure below and the explanation following is provided to clarify Examiner’s interpretation of Lackenby as an expansion joint.

    PNG
    media_image2.png
    563
    883
    media_image2.png
    Greyscale

Lackenby describes his apparatus as an expander bobbin.  This is because the bobbin can be expanded and contracted to various lengths by adjusting the distance between flange (4) and flange (6) using a fastening assembly comprising threaded rods (16) and nuts (22, 23, 24).  From page 2, lines 6-18 of Lackenby, “In order to fix the bobbin in place in a gap between pipework ends, the nuts 22, 23, 24 are released from the flange 6 on each of the rods so as to allow telescoping of the pipes 1 and 2 for the bobbin to achieve the desired length.  If necessary, the follower 10 may also be released by unscrewing the nuts 15 to permit freer movement.  The flanges 3 and 4 are bolted into place at the opposite ends of the gap after which the follower 10 is urged into the recess 7 but the nuts 15 and the nuts expand the interior tube (2) to various lengths relative to the exterior tube assembly (1, 3, 6) constitutes the combination of the flange (4) and fastening assembly (16, 22, 23, 24) an expansion joint, at least under the broadest reasonable interpretation.  In another interpretation, the flange and the fastening assembly of the Lackenby device can be reasonably considered an expansion joint when the nuts of the fastening assembly are not locked down, since the interior tube is free to move within and out of the exterior tube, this movement being thermally induced or induced by other means such as vibration.
As to the limitation “wherein the at least one expansion joint is configured to allow lateral expansion and contraction of the exterior tube and the interior tube while maintaining a predetermined pressure within the exterior and the interior tubes,” it is imperative to recognize that this limitation is a functional one, and only so requires the expansion joint to be capable of, or structurally configured to, allow lateral expansion and contraction of the exterior tube and the interior tube while maintaining a predetermined pressure within the exterior and the interior tubes.  As such, Lackenby meets this limitation insofar as his expansion joint (flange 4 and fastening assembly 16, 22, 23, 24) is structured and configured so as to allow lateral expansion and contraction of the exterior tube and the interior 
On pages 16-23, Appellant argues that Lackenby in view of Smith, III fails to teach “the expansion joint comprises a removable O-ring sled structured and arranged to be attached to an end of the exterior tube,” as recited in claim 2, and “the O-ring sled comprises at least one sealing O-ring structured and arranged to form a seal between the exterior tube and the interior tube,” as recited in claim 7.  Examiner disagrees.  The following is 
Lackenby discloses a sealing assembly comprising a plurality of seals (9) disposed in a recess formed in the flange (6) of the exterior tube assembly.  A follower (10) is axially bolted to the flange (6) in order to seal the exterior tube assembly and the interior tube (1).  On page 2, lines 22-27, Lackenby states “If it is desired to inspect or replace the sealing material 9, then it is merely necessary to remove the nuts 15 and pull back the follower 10 to gain access to the material 9.  Thus, the sealing material may be inspected or replaced with the bobbin installed in pipework.”  Here, Lackenby indicates that it may be necessary to replace the sealing material 9, and the assembly is configured so as to accommodate inspection and replacement.
Smith describes in paragraphs [0033] - [0035] a sealing device that is comprised of a sealing cartridge (308) having a shell (322) and retainer (320) for holding a seal assembly (310).  The retainer (320) threads into a recess in the female coupling, and includes spanner holes (328) for engagement with a tool for inserting and removing seal cartridge (308).  The retainer (320) is analogous to the follower (10) in Lackenby as it imparts compression to the seal assembly and allows for removal of the seal assembly (310).  The Smith sealing device, though similar to that of Lackenby, offers distinct advantages.  For one, it compartmentalizes and 
On pages 19-22 of the brief, Appellant asserts that (1) the structure of the cartridge of Smith precludes a seal that occupies the space between the inner sealing surface of the receiving chamber 314 and the inner surface of the coupling body 340, or, the seals of the seal cartridge of Smith do not span the radial distance between the inner surface of the receiving chamber 314 and the inner surface of the cartridge retainer (page 20, lines 1-9), that (2) the proposed modification would render Lackenby unsatisfactory for its intended purpose, because, in order to effectively seal the connected pipes, the recess 7 of Lackenby must be fully occupied with the sealing materials (page 21, lines 12-21), and that (3) using an O-ring sled would preclude the necessary axial compression of the seal materials 9 of Lackenby (page 22, lines 4-22).  Respectfully, these assertions are biased and myopic.
Regarding assertion (1), that there must be sealing between the inner surface of chamber (314) and inner surface of coupling (340), is unfounded and unclear.  In Smith, there is no sealing between the inner surface of chamber (314) and the inner surface of the coupling (340).  Furthermore, it is not essential that the Lackenby seals extend radially from the outer surface of the interior pipe to the inner surface of the recess (7).  What is essential to Lackenby is that his connected pipes are effectively sealed.  Smith provides a sealing device that is secured and sealed to the coupling 
Regarding assertion (2), that the recess (7) of Lackenby must be fully occupied in order to effectively seal the connected pipes has no basis in fact.  It is not essential to Lackenby that the seals extend the length of the recess.  What is essential to Lackenby is that his connected pipes are effectively sealed.  Modifying Lackenby by Smith results in a sealing assembly in Lackenby that is secured and stabilized within recess (7) of the flange (6), wherein the seals are compartmentalized and stabilized by a sled/cartridge that facilitates installation and removal of the seals for replacement, and provides an effective alternative by which to seal interior pipe (2).
Regarding assertion (3), that the O-ring sled of Smith would preclude the necessary compression of the seal materials of Lackenby is incorrect.  Smith’s retainer imparts axial compression to the seal assembly (310) via threading of the retainer (320) into the recess of the female coupling, and by the angled shoulders of the inner surfaces of the retainer (320) and shell (322), in order to retain the seal assembly and produce effective sealing of an inserted male member.  Modifying Lackenby by Smith results in a sealing 
As to Appellant’s assertions, it is to be appreciated that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 

On pages 25-32 of the brief, Appellant argues Lackenby in view of Smith fails to teach “an O-ring sled disposed between the interior tube and 
Lackenby discloses a sealing assembly comprising a plurality of seals (9) disposed in a recess formed in the flange (6) of the exterior tube assembly.  A follower (10) is axially bolted to the flange (6) in order to seal the exterior tube assembly and the interior tube (1).  On page 2, lines 22-27, Lackenby states “If it is desired to inspect or replace the sealing material 9, then it is merely necessary to remove the nuts 15 and pull back the follower 10 to gain access to the material 9.  Thus, the sealing material may be inspected or replaced with the bobbin installed in pipework.”  Here, Lackenby indicates that it may be necessary to replace the sealing material 9, and the assembly is configured so as to accommodate inspection and replacement.
Smith describes in paragraphs [0033] - [0035] a sealing device that is comprised of a sealing cartridge (308) having a shell (322) and retainer (320) for holding a seal assembly (310).  The retainer (320) threads into a recess in the female coupling, and includes spanner holes (328) for engagement with a tool for inserting and removing seal cartridge (308).  The retainer (320) is analogous to the follower (10) in Lackenby as it imparts compression to the seal assembly and allows for removal of the seal assembly (310).  The Smith sealing device, though similar to that of 
On pages 28-32 of the brief, Appellant asserts that (1) the structure of the cartridge of Smith precludes a seal that occupies the space between the inner sealing surface of the receiving chamber 314 and the inner surface of the coupling body 340, or, the seals of the seal cartridge of Smith do not span the radial distance between the inner surface of the receiving chamber 314 and the inner surface of the cartridge retainer (page 20, lines 1-9), that (2) the proposed modification would render Lackenby unsatisfactory for its intended purpose, because, in order to effectively seal the connected pipes, the recess 7 of Lackenby must be fully occupied with the sealing materials (page 21, lines 12-21), and that (3) using an O-ring sled would preclude the necessary axial compression of the seal materials 9 of Lackenby (page 22, lines 4-22).  Respectfully, these assertions are biased and myopic.
Regarding assertion (1), that there must be sealing between the inner surface of chamber (314) and inner surface of coupling (340), is unfounded and unclear.  In Smith, there is no sealing between the inner surface of chamber (314) and the inner surface of the coupling (340).  Furthermore, it is not essential that the Lackenby seals extend radially from the outer surface of the interior pipe to the inner surface of the recess (7).  What is essential to Lackenby is that his connected pipes are effectively sealed.  Smith provides a sealing device that is secured and sealed to the coupling 
Regarding assertion (2), that the recess (7) of Lackenby must be fully occupied in order to effectively seal the connected pipes has no basis in fact.  It is not essential to Lackenby that the seals extend the length of the recess.  What is essential to Lackenby is that his connected pipes are effectively sealed.  Modifying Lackenby by Smith results in a sealing assembly in Lackenby that is secured and stabilized within recess (7) of the flange (6), wherein the seals are compartmentalized and stabilized by a sled/cartridge that facilitates installation and removal of the seals for replacement, and provides an effective alternative by which to seal interior pipe (2).
Regarding assertion (3), that the O-ring sled of Smith would preclude the necessary compression of the seal materials of Lackenby is incorrect.  Smith’s retainer imparts axial compression to the seal assembly (310) via threading of the retainer (320) into the recess of the female coupling, and by the angled shoulders of the inner surfaces of the retainer (320) and shell (322), in order to retain the seal assembly and produce effective sealing of an inserted male member.  Modifying Lackenby by Smith results in a sealing 
As to Appellant’s assertions, it is to be appreciated that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 




Respectfully submitted,
/JAMES M HEWITT II/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        

Conferees:
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679     
                                                                                                                                                                                                   /PATRICK D MAINES/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.